ORDER
PER CURIAM:
Original proceeding. The petitioner seeks a writ of prohibition or other appropriate writ to direct the district judge of the Eighteenth Judicial District to desist and refrain from further proceedings in cause No. 19235 now pending in said court, and to vacate and annul a certain order entered in said cause on the 2nd day of February, 1971.
Counsel for petitioner was heard ex parte and the matter taken under advisement.
The Court now being informed it is Ordered that the relief sought be denied and the proceeding is dismissed.